Citation Nr: 1509149	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-34 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.   Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).  

2.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the cervical spine, status-post surgery.

3.  Entitlement to an initial evaluation in excess of 10 percent for erosive reflux esophagitis.

4.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  

5.  Entitlement to service connection for a disability manifested by constipation.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from June 2002 to November 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Salt Lake City, Utah as part of the Benefits Delivery at Discharge (BDD) program.

The Veteran requested a hearing before the Board, and one was scheduled for September 2013, but the Veteran informed VA that she could not attend and requested that it be rescheduled.  The hearing was rescheduled for December 2013, but the Veteran did not appear.  She has not requested another Board hearing and the request is considered to be withdrawn. 

In an October 2012 statement, the Veteran's representative related that the Veteran had lost her job.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The record raises a question of whether the Veteran is unemployable due to service-connected disability, and as such, TDIU is properly before the Board. 

Also, the Veteran divorced and has re-taken her maiden name.  She has also moved.  Along these lines, attention is directed to the December 2014 communications located in VBMS disclosing her new address and personal information.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In March 2013, the AOJ scheduled the Veteran for VA examinations to address her claims for increased evaluations, as well as for service connection of constipation.  The Veteran failed to report for the examinations and the AOJ issued a Supplemental Statement of the Case (SSOC) in late March 2013.  In a June 2013 statement, the Veteran's representative requested that the Veteran be rescheduled for the VA examinations, noting that the Veteran did not receive adequate notice of the scheduling of the examinations.  However, by the time VA received the request, the matter had been transferred to the Board, and the Veteran was never apparently scheduled for the examinations.  Moreover, the indication of interference with employment suggests that the disabilities have increased in severity since the Veteran's last VA examination in March 2011.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran also seeks entitlement to service connection for a disability manifested as constipation.  Constipation in and of itself appears to be a symptom, rather than a disability, although the Board makes no conclusion herein.  Nevertheless, in terms of service connection for constipation, the Veteran's service treatment records document a history thereof.  See October 2010 Primary Care Clinic record.  Moreover, a February 2012 note from the Cheyenne VAMC also documents constipation, as well as apparent "tissue transglutaminase IGA," i.e. Celiac disease.  Upon remand, the VA examiner is asked to address this history.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the Board notes that the Veteran receives treatment from the Cheyenne VAMC and the Cheyenne Vet Center.  The latest records from the Cheyenne VAMC are dated January 29, 2013, and the latest records from the Cheyenne Vet Center are dated March 25, 2012.  Upon remand, up-to-date records from these facilities should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (Records created by VA are considered constructively part of the record and should be associated with the claims file); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to provide or identify any relevant VA and non-VA medical records that are not already of record.  She should be asked to authorize the release of any non-VA treatment records and/or medical opinions relating to her claims.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2. Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any from the Cheyenne Vet Center dated after March 25, 2012, and any records from the Cheyenne VAMC dated after January 29, 2013.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

4.  After the development directed in paragraphs 1 through 4 has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the current severity of her service-connected PTSD and MDD.  The claims folder, and any additional evidence obtained, must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of any current PTSD and MDD.  

The examiner is asked to specifically comment on the occupational impairment caused by this disability.

5.  After the development directed in paragraphs 1 through 4 is completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of her service-connected degenerative disc disease of the cervical spine.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examination report should specifically state the current range of motion in this spinal segment, the point at which pain begins, and the presence or absence of unfavorable or favorable ankylosis.  Any neurological abnormalities resulting from the service-connected cervical spine disability should be discussed.

The examiner must interview the Veteran as to her education, training, and work history.  The examiner must also provide an opinion as to the functional impairment caused by the service-connected back disability with regard to her ability to perform tasks, including sedentary and physical tasks.

6.  After the development directed in paragraphs 1 through 4 has been completed to the extent possible, schedule the Veteran for a VA examination to assess the nature and severity of her erosive reflux esophagitis.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  The examiner must interview the Veteran as to her education, training, and work history.  The examiner must also provide an opinion as to the functional impairment caused by the service-connected back disability with regard to her ability to perform tasks, including sedentary and physical tasks.

7.  After the development directed in paragraphs 1 through 4 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of her claimed constipation.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to her service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion, and the examination report should note that the claims file was reviewed.  

Attention is directed to the service complaints of constipation (October 2010 Primary Care Clinic Record) and the February 2012 notation of tissue transglutaminase IGA in the Veteran's post-service VA records.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any disability manifested by constipation and/or tissue transglutaminase IGA , is attributable to service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

8.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal, to include entitlement to TDIU.  If any benefit sought on appeal is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




